                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        OPTRONIC TECHNOLOGIES, INC,
                                   8                                                       Case No. 5:16-cv-06370-EJD
                                                       Plaintiff,
                                   9                                                       ORDER RE ADMINISTRATIVE
                                                v.                                         MOTIONS TO FILE UNDER SEAL
                                  10
                                        NINGBO SUNNY ELECTRONIC CO.,                       Re: Dkt. No. 251, 253, 255, 257, 259, 269,
                                  11    LTD., et al.,
                                                                                           271, 275, 283, 289
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          The parties have filed ten administrative motions to file under seal the briefing and

                                  14   supporting documentation for their motions for summary judgment and motions to strike expert

                                  15   testimony. Dkt. Nos. 251, 253, 255, 257, 259, 269, 271, 275, 283, 289. This omnibus order

                                  16   addresses in turn each motion to file under seal

                                  17          U.S. courts recognize that the public has “a general right to inspect and copy public records

                                  18   and documents, including judicial records and documents.” Whitewater W. Indus., Ltd. v. Pac.

                                  19   Surf Designs, Inc., 2019 WL 1590470, at *1 (S.D. Cal. Apr. 12, 2019) (quoting Nixon v. Warner

                                  20   Communications, Inc., 435 U.S. 589, 597 (1978)). “When considering a sealing request, ‘a strong

                                  21   presumption in favor of access is the starting point.’” Space Data Corp. v. Alphabet Inc., 2019
                                       WL 2305278, at *1 (N.D. Cal. May 30, 2019) (quoting Kamakana v. City & Cty. of Honolulu, 447
                                  22
                                       F.3d 1172, 1178 (9th Cir. 2006)). This right is not absolute though. Whitewater W. Indus., 2019
                                  23
                                       WL 1590470, at *1 (quoting Nixon, 434 U.S. at 598). In order to seal judicial records that are
                                  24
                                       “more than tangentially related to the underlying cause of action,” the moving party must show
                                  25
                                       “compelling reasons” that outweigh the presumption in favor of disclosure. Space Data, 2019 WL
                                  26
                                       2305278, at *1 (citing Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016)).
                                  27

                                  28   Case No.: 5:16-cv-06370-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        1
                                   1   To make this showing, the moving party must provide “specific factual findings that outweigh the

                                   2   general history of access and the public policies favoring disclosure.” Opperman v. Path, Inc.,

                                   3   2017 WL 1036652, at *1 (N.D. Cal. Mar. 17, 2017). Courts applying the compelling reasons

                                   4   standard have upheld the sealing of trade secrets, marketing strategies, product development plans,

                                   5   detailed product-specific financial information, customer information, internal reports and other

                                   6   such materials that could harm a party’s competitive standing. See, e.g., In re Elec. Arts, Inc., 298

                                   7   F. App’x 568, 569 (9th Cir. 2008); Opperman, 2017 WL 1036652; Lucas v. Breg, Inc., 2016 WL

                                   8   5464549, at *1 (S.D. Cal. Sept. 28, 2016); Rodman v. Safeway Inc., 2015 WL 13673842 (N.D.
                                       Cal. Aug. 4, 2015).
                                   9
                                              However, courts should exercise caution not allow these exceptions swallow the strong
                                  10
                                       presumption in favor of disclosure. “There fact that the production of records may lead to a
                                  11
                                       litigant’s embarrassment, incrimination, or exposure to further litigation will not, without more,
                                  12
Northern District of California
 United States District Court




                                       compel the court to seal its records.” Lucas, 2016 WL 5464549, at *1 (S.D. Cal. Sept. 28, 2016)
                                  13
                                       (quoting Kamakana, 447 F.3d at 1179). “Broad allegations of harm, unsubstantiated by specific
                                  14
                                       examples of articulated reasoning” will not carry the compelling standards burden. Space Data,
                                  15
                                       2019 WL 2305278, at *1 (quoting Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th
                                  16
                                       Cir. 1992)). Mere designation of a document as confidential under a protective order is not
                                  17
                                       sufficient to establish that said document, or portions thereof, are sealable. Civil L.R. 79-
                                  18
                                       5(d)(1)(A).
                                  19
                                              Motions to strike expert testimony that are connected to summary judgment motions may
                                  20
                                       be more than tangentially related to the underlying cause of action so that the party seeking sealing
                                  21
                                       of such materials must demonstrate a compelling reason for doing so. In re Midland Nat. Life Ins.
                                  22
                                       Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir. 2012). The court will apply the
                                  23
                                       compelling reasons standard to the pending motions to seal, whether they seek the sealing of
                                  24
                                       summary judgment materials or Daubert materials. The court now considers each motion to file
                                  25
                                       under seal.
                                  26

                                  27

                                  28   Case No.: 5:16-cv-06370-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        2
                                         I.      Docket Entry 251 – Defendants’ Administrative Motion to File Under Seal Portions
                                   1             of Its Motion to Strike Certain Testimony of Orion’s Economic Expert Dr. Zona
                                   2             The court has reviewed Defendants’ motion, the supporting papers, and Plaintiff’s

                                   3   declaration in support of the motion. Dkt. No. 265. Finding that Plaintiff has met the compelling

                                   4   reasons standard, the court grants the motion as to portions of Exhibit A that correspond to the

                                   5   highlighted sections of Docket Entry 255-4. The motion is otherwise denied.
                                        II.      Docket Entry 253 – Defendants’ Administrative Motion to File Under Seal Portions
                                   6             of Its Motion to Strike Certain Testimony of Orion’s Telescope Technology Expert
                                                 Dr. Sasian
                                   7
                                                 The court has reviewed Defendants’ motion, the supporting papers. Plaintiff, the
                                   8
                                       designating party, did not file a declaration in support of this administrative motion. See Civil
                                   9
                                       L.R. 79-5(e). Accordingly, this motion to seal is denied.
                                  10
                                       III.      Docket Entry 255 – Plaintiffs’ Administrative Motion to File Under Seal in Support
                                  11             of Motion for Summary Judgment

                                  12             The Court has reviewed the motion, the supporting papers, and Defendants’ errata
Northern District of California
 United States District Court




                                  13   declaration of Junwen “James” Chiu, filed in support of this motion. Dkt. No. 267. The court

                                  14   grants in part and denies in part the motion as to the exhibits attached to the declaration of Ronald

                                  15   Fisher as follows:

                                  16             Exhibit 1: Granted for limited sealing in ¶ 70 as indicated in Docket Entry 255-4;

                                  17   otherwise denied.

                                  18             Exhibits 2-4: Denied; neither party has shown a compelling reason for sealing this

                                  19   material.

                                  20             Exhibit 5: Granted as to deposition excerpt of James Chiu at pages 92:20-95:6; otherwise

                                  21   denied.

                                  22             Exhibit 6: Granted as to deposition excerpt of Victor Aniceto at pages 330:14-332:13;

                                  23   otherwise denied.

                                  24             Exhibit 7: Granted as to deposition excerpt of Joseph Lupica at pages 372:22-373:25;

                                  25   otherwise denied.

                                  26             Exhibits 8-13: Denied; neither party has shown a compelling reason for sealing this

                                  27   material.

                                  28   Case No.: 5:16-cv-06370-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        3
                                   1             Exhibit 14: Granted as to portions of Exhibit A to Exhibit 14, from NSE00001252-1258,

                                   2   that disclose the home addresses of various individuals; otherwise denied.

                                   3             Exhibits 15-41: Denied; neither party has shown a compelling reason for sealing this

                                   4   material.

                                   5             Exhibit 42: Granted.

                                   6             Exhibits 43-49: Denied; neither party has shown a compelling reason for sealing this

                                   7   material.

                                   8             Exhibit 50: Granted.

                                   9             Exhibits 51-66: Denied; neither party has shown a compelling reason for sealing this

                                  10   material.

                                  11             Exhibit 67: Granted as to pages 8:22-9:18 and 10:1-17; otherwise denied.

                                  12             Exhibit 68: Granted as to ¶¶ 25 and 27; otherwise denied.
Northern District of California
 United States District Court




                                  13   IV.       Docket Entry 257 – Plaintiff’s Administrative Motion to File Under Seal in Support
                                                 of Motion to Preclude Testimony of Jeffrey Dean Redman
                                  14             The Court has reviewed the motion, the supporting papers, and Defendants’ declaration of
                                  15   Junwen “James” Chiu filed in support of this motion Dkt. No. 263. This motion is granted in part
                                  16   and denied in part as the exhibits attached to the declaration of Ronald Fisher as follows:
                                  17             Exhibit A: Granted as to page 22 ¶ 70, page 37 ¶ 117, and page 37 note 125; otherwise
                                  18   denied.
                                  19             Exhibit B: Denied; neither party has shown a compelling reason for sealing this material.
                                  20             Exhibit C: Granted as to page 23 ¶ 37 and note 60, page 24 ¶ 38 and notes 66 and 67, and
                                  21   pages 62-63 ¶ 116; otherwise denied.
                                  22             Exhibit D: Denied; neither party has shown a compelling reason for sealing this material.
                                  23             Exhibit E: Granted as to ¶ 70 as indicated in Docket Entry 255-4; otherwise denied.
                                  24             Exhibit F: Denied; neither party has shown a compelling reason for sealing this material.
                                  25             Exhibit G: Denied; neither party has shown a compelling reason for sealing this material.
                                  26

                                  27

                                  28   Case No.: 5:16-cv-06370-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        4
                                         V.    Docket Entry 259 – Plaintiff’s Administrative Motion to File Under Seal in Support
                                   1           of Motion to Preclude Testimony by Celeste Saravia, Ph.D
                                   2           The Court has reviewed the motion, the supporting papers, and Defendants’ declaration of

                                   3    Junwen “James” Chiu filed in support of this motion. Dkt. No. 264. This motion is granted in

                                   4    part and denied in part as the exhibits attached to the declaration of Ronald Fisher as follows:

                                   5           Exhibit A: Granted as to page 9:18-20; otherwise denied.

                                   6           Exhibit C: Granted as to page 23 ¶ 37 and note 60, page 24 ¶ 38 and notes 66 and 67, and

                                   7    pages 62-63 ¶ 116; otherwise denied.

                                   8           Exhibit D: Granted as to pages 60:22-61:7, 204:5-205:8, and 242:8-11; otherwise denied.

                                   9           Exhibit E: Granted for limited sealing in ¶ 70 as indicated in Docket Entry 255-4;

                                  10    otherwise denied.

                                  11           Exhibit F: Denied; neither party has shown a compelling reason for sealing this material.

                                  12    VI.    Docket Entry 269 – Defendants’ Administrative Motion to File Under Seal Portions
Northern District of California




                                               of Defendants’ Cross-Motion for Summary Judgment and Opposition to Plaintiff’s
 United States District Court




                                  13           Motion for Summary Judgment
                                               The court has reviewed the motion and supporting papers. Neither Plaintiff nor non-party
                                  14
                                        Dave Anderson filed a declaration in support of this administrative motion. See Civil L.R. 79-
                                  15
                                        5(e). The court grants the motion as to ¶¶ 25 and 27 of Defendants’ Response to Plaintiff’s
                                  16
                                        Separate Statement, Exhibit 48, and Exhibit 49. The motion is otherwise denied.
                                  17
                                       VII.    Docket Entry 271 – Defendants’ Administrative Motion to File Under Seal Portions
                                  18           of Opposition to Plaintiff’s Motion to Preclude Testimony by Saravia
                                  19           The court has reviewed Defendants’ motion and supporting papers. Plaintiff, the

                                  20    designating party, did not file a declaration in support of this motion. See Civil L.R. 79-5(e).

                                  21    Accordingly, the motion is denied.

                                  22   VIII.   Docket Entry 275 – Plaintiffs’ Administrative Motion to File Under Seal in Support
                                               of Opposition to Defendants' Motion to Strike Certain Testimony of Orion’s
                                  23           Economic Expert Dr. Zona
                                               The court has reviewed Plaintiff’s motion and the supporting papers. The court grants the
                                  24
                                        motion for limited sealing in ¶ 70 as indicated in Docket Entry 255-4.
                                  25

                                  26

                                  27

                                  28    Case No.: 5:16-cv-06370-EJD
                                        ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                         5
                                       IX.    Docket Entry 283 – Plaintiffs’ Administrative Motion to File Under Seal Documents
                                   1          in Support of Reply in Support of Motion for Summary Judgment and Opposition to
                                              Cross-Motion for Summary Judgment
                                   2
                                              The court has reviewed Plaintiff’s motion, the supporting papers, and Defendants’
                                   3
                                       declaration of Joy O. Siu filed in support of the motion. The court grants the motion as follows:
                                   4
                                              Exhibit 14: Granted as to the highlighted portions in Docket Entry 283-30.
                                   5
                                              Exhibit 17: Granted as to Facts 25 and 27; otherwise denied.
                                   6
                                       The motion is otherwise denied.
                                   7
                                        X.    Docket Entry 289 – Defendants’ Administrative Motion to File Under Seal Portions
                                   8          of Defendants’ Reply in Support of Cross-Motion for Summary Judgment
                                              The court has considered Defendants’ motion and the supporting papers. Plaintiff did not
                                   9
                                       file a declaration in support of sealing. See Civil L.R. 79-5(e). Because neither party has shown a
                                  10
                                       compelling reason to seal documents subject to this motion, the motion is denied.
                                  11
                                       XI.    Conclusion
                                  12
Northern District of California




                                              Where necessary, the parties shall comply with Civil Local Rule 79-5(f).
 United States District Court




                                  13
                                              IT IS SO ORDERED.
                                  14
                                       Dated: September 10, 2019
                                  15
                                                                                       ______________________________________
                                  16                                                   EDWARD J. DAVILA
                                                                                       United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:16-cv-06370-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        6
